Citation Nr: 1524142	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  07-16 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to January 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus, constant burning sensation in hands, left knee disorder, and depression have been raised by the record in October 2010 and January 2014 statements, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The current left ankle disorder is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.


CONCLUSION OF LAW

A left ankle disorder, to include arthritis, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's service connection claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Letters from the RO dated in June 2006, November 2008, January 2009, and April 2010, provided before and after the initial adjudication of the service connection claim on appeal in October 2006, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the notice letters were provided to the Veteran, the claim was readjudicated in a September 2014 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has also been satisfied in this case.  As an initial matter, VA has made significant attempts to locate the Veteran's service treatment records and original claims file.  An exhaustive search of the Records Management Center (RMC), the National Personnel Records Center (NPRC), the National Archives, and the Cleveland RO, was unsuccessful in locating the file.  As the evidence indicated that the Veteran's original claims file was lost, a rebuilt claims file took its place in 1999. 

In attempting to reconstruct the original claims file, VA obtained the Veteran's service personnel records.  VA repeatedly requested the Veteran's service treatment records, but responses from the RMC, NPRC, and Archives indicated that the records were lost with the original claims file.  In an October 2010 memorandum, VA detailed its attempts to obtain the Veteran's service treatment records, concluding that the service treatment records were unavailable for review.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  Remands from the Board dated from 2008 to 2014 also repeatedly informed the Veteran that his service treatment records were not in the file.  The Veteran was repeatedly informed the developments involving the rebuilding of his claims file.

Based on the foregoing, the necessary verifiable due diligence has been exercised in rebuilding the claims folder since 1999 in the absence of success in locating the original claims folder.  As part of the rebuilt claims folder, VA obtained the Veteran's service personnel records, post service VA treatment records, records from the Social Security Administration (SSA), and all available identified private treatment records.  The Veteran submitted private and VA treatment records as well as written statements discussing his contentions and provided testimony at a December 2007 Board hearing.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to the claim for entitlement to service connection.

The Veteran was also provided with VA examinations and VA medical opinions in conjunction with the service connection claim on appeal in September 2011, January 2013, October 2013, and May 2014 to clarify the nature and etiology of his left ankle disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical opinion obtained by VA in May 2014 was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in September 2008, February 2010, August 2011, November 2012, July 2013, and April 2014 and remanded for additional evidentiary development, to include affording the Veteran a VA examination.  A thorough review of the record showed substantial compliance with the September 2008, February 2010, August 2011, November 2012, July 2013, and April 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran contends that his currently diagnosed left ankle disorder is related to his period of active service, and in particular, to a left ankle injury during military service which required him to wear a cast for 30 days.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease shown as such in service, or within the presumptive period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service treatment records are unavailable and are presumed to have been lost by the RO at some point between March 1995 and August 1999.  Accordingly, there is no medical evidence of record from the Veteran's period of military service.  Service personnel records reflect that the Veteran's military occupational specialty was Cannon Crewman with foreign service in Germany.  Additional principal duties during active service included Cannoneer, Assembler, and Gunner.

Post-service VA treatment notes dated in July 1999 reflected findings of deep venous thrombosis of the left leg diagnosed by Doppler study.  The Veteran's body mass index in July 1999 was 50.9.  A July 1999 VA hospital discharge summary listed discharge diagnoses of resolved deep venous thrombosis of left leg, involving the proximal superficial femoral vein through mid-calf and the long saphenous vein, and resolved, minimal cellulitis, and phlebitis of the left lower extremity.

In an August 1999 statement, the Veteran reported that he sustained an injury to his left ankle while exercising in boot camp and had numerous complaints during the remainder of his service, was prescribed pain killers, and the eventually returned to full duty.  He stated that he was told that he would eventually develop "phlebitis."

An August 1999 VA treatment record showed findings of edema.  A September 1999 VA ultrasound report of the left lower extremity revealed incompressibility of the common and superficial femorals consistent with deep venous thrombosis.

In March 2000, uncontrolled hypertension was diagnosed.  The Veteran was noted to weigh 350 pounds.  He complained of intermittent pain in his left ankle, which he stated was the residual of an old injury during basic training.  Mild edema of bilateral ankles, morbid obese, and uncontrolled hypertension related to his weight was found.

Additional VA treatment records dated in 2003 and 2004 showed findings of diabetes mellitus type 2, with severe neuropathy; dysmetabolic syndrome; obesity; hypertension; venous insufficiency; and hyperlipidemia.  A January 2003 VA hospital discharge summary listed discharge diagnoses of possible pulmonary embolism with status post deep venous thrombosis, with superficial cellulitis of the leg and mild hypertension.  A January 2003 record noted findings of postphlebitic changes in the left leg and chronic left ankle dysfunction, secondary to an old injury.  An October 2004 VA bilateral ankle x-ray report listed an impression of bilateral, moderate sized, plantar heel spur.  There was also an osteophyte seen at the anterior margin of the talus measuring six millimeters in length in the left ankle.

An October 2004 medical assessment from J. C., M.D., showed that the Veteran had premorbid obesity, which adversely affected his degenerative arthritis, left greater than right ankle, as well as the diabetic neuropathy.

In June 2006, a VA examiner diagnosed left ankle degenerative arthritis, diabetic neuropathy, morbid obesity, hyperlipidemia, and hypertension.  VA ankle x-ray reports dated in June 2006 were noted to show that the tibio/talar joint was narrowed, and that the ankle joints were poorly defined and degenerative.  The Veteran noted that he had an ankle fracture in basic training that was casted, and was told to expect "arthritis" afterwards.  The examiner noted the Veteran's belief that his ankle disorder should be service-connected.  A July 2006 bilateral ankle x-ray report listed an impression of plantar calcaneal spur.  It was noted that talar morphology raised a question of possibility of tarsal coalition, and computed tomography of the ankle might be considered.  Additional treatment notes dated in June 2006 reflected that the Veteran's problem list included enthesopathy of ankle and tarsus due to remote left ankle injury.

In a July 2006 statement, the Veteran reiterated that he had sustained a left ankle injury in March 1979 when he was stationed at Fort Sill, Oklahoma.

In October 2006, the diagnoses were degenerative arthritis of the left ankle, type 2 diabetes mellitus, morbid obesity, hyperlipidemia, hypertension, and dependent edema.  A March 2007 VA treatment record showed findings of peripheral neuropathy, degenerative arthritis of the left ankle, morbid obesity, and diabetes mellitus type II, with neuropathy.  It noted that the peripheral neuropathy would worsen his degenerative arthritis of ankle or Charcot joint.  Past medical history noted a "busted" left ankle in basic training that was casted for 30 days, and torn ligaments, without fracture.

In an August 2007 VA orthopedics consultation, the examiner diagnosed mild arthritic changes and vascular insufficiency.  The examiner noted mild arthritic changes in the ankle joint and described an old healed fracture as "maybe mild diastasis of the tibial/fibular joint and there is some arthritic changes in the talonavicular joint with osteophyte formation and there is some anterior joint space arthritic changes."  The examiner further noted morbid obesity, diabetes, and poor circulation in the lower extremities.

During the December 2007 hearing before the Board, the Veteran reported that he had an accident and hurt his ankle during a seven mile road march in March 1979 during basic training.  He indicated that he was taken to the hospital and had a cast put on the left ankle for 30 days.  He asserted that he was told by a doctor that in about 20 years' time, he would develop arthritis.  The Veteran stated that he had a soft tissue injury and not a fracture.  He reported that he continued basic training with a light duty profile.  After leaving service, he indicated that he self-medicated in the last seven or eight years when the left ankle developed arthritis.  He contended that since discharge, the left ankle had worsened, was painful, was a "nuisance," and locked up at times.  

Additional VA treatment records dated from 2007 to 2008 showed continued complaints of left ankle pain and findings of left ankle osteoarthritis or degenerative arthritis.

In a November 2008 lay statement, the Veteran's father indicated that the Veteran wrote home in March 1979, reporting that he had "busted" his left ankle very badly.  He indicated that the Veteran had had trouble with his left ankle for the past 10 years.   

Records from SSA were associated with the record in 2009 and referenced diagnoses of left ankle arthritis, with possible early Charcot joint.

VA treatment records dated from 2009 to 2012 showed complaints of left ankle pain.  A June 2010 VA podiatry consultation showed diagnoses of diabetes mellitus, with neuropathy; calluses; onychomycosis; and onychodystrophy.  At the VA psychiatric clinic in September 2011, he noted he had a VA disability claim for a broken ankle in 1978 in recruit training and stated that his ankle pain came back 20 years later.

In a September 2011 VA orthopedics consultation for chronic left foot and ankle pain, the Veteran indicated that his pain started in March 1979 when he was in basic training and injured his left ankle.  He reported that he was treated with cast immobilization for 30 days.  After the cast came off, the Veteran indicated that his left ankle "gradually started" to bother him.  He reported the diagnosis was arthritis of left ankle and foot, and stated that recently his pain was progressively worse.  The examiner listed an impression of painful left ankle and foot, with osteoarthritis changes.  The Veteran was treated with non-steroidal anti-inflammatory medications (NSAIDs), ankle exercises, and warm water soaks.

In a September 2011 VA examination report, the examiner diagnosed left ankle degenerative arthritis.  The Veteran discussed his left ankle injury during boot camp, indicating that he returned to full duty after it was in a cast for 30 days, graduated boot camp with his class, and remained on full duty, with no restrictions due to his left ankle for the length of his active duty.  He specifically indicated that his ankle really started bothering him in 1999 for no apparent reason.  After examining the Veteran and reviewing the record, the examiner opined that it was "less likely as not (less than 50/50 probability)" that the Veteran's left ankle degenerative arthritis was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner concluded that it was "more likely than not" that the Veteran's current left ankle degenerative arthritis was secondary to his morbid obesity and was "less likely than not" secondary to any remote left ankle injury in service with casting for 30 days.  The examiner highlighted that there had been no chronicity of care from the time of military discharge or even from the time of injury until he presented in 2000, thus arguing against his original injury being the etiology for his current left ankle disorder.

In a June 2012 statement, the Veteran reported that his toe and part of his left foot were amputated due to poor circulation, diabetes, and an infection.  Additional VA treatment records dated in July 2012 showed findings of status post 5th toe amputation of the left foot, with extended wound care at home.

In November 2012, the Board remanded this matter for additional development, finding that the February 2011 examination report was inadequate.  It was noted that the February 2011 VA examiner's opinion was based on a finding of a lack of continuous left ankle treatment since service and did not consider the Veteran's relevant and any competent lay evidence of continuous left ankle symptoms since service discharge.

In a January 2013 VA examination report, the examiner diagnosed left ankle degenerative joint disease.  An August 2011 x-ray of left ankle showed significant degenerative joint disease of the left ankle, with degenerative joint disease of the medial malleolus, as well as both anterior and posterior distal articular margins of the tibia, spurs on the anterior and posterior aspects of the talus, and calcaneal spurs.  An August 2011 x-ray of the right ankle showed mild degenerative joint disease of the medial malleolus and talonavicular joint less than on the other side, plantar and Achilles calcaneal spurs, and calcification or ossification of the plantar fascia.  After reviewing the available record without access to the electronic evidence of record and examining the Veteran, the examiner opined that it was "less likely as not (less than 50/50 probability)" that the Veteran's left ankle degenerative arthritis was caused by or a result of his military service.  In the cited rationale, the examiner highlighted that there was no nexus by which to link the two conditions, a lack of chronicity of care or symptomatology since the injury during service, and a lack of chronic residuals since the left ankle condition was first noted in 2000.  The examiner acknowledged that the Veteran's service treatment records were not available for review and could not be used to verify the presence or extent of any in-service left ankle condition or chronicity of symptomatology during the service period.  The examiner further indicated that the Veteran's lay testimonies were reviewed, including his reports of an acute left ankle soft tissue injury during service.  However, the examiner again commented that there was no evidence of record of any left ankle complaints until 2000, which was 14 years since service discharge and demonstrated a lack of any chronicity of care or chronic residuals of an in-service ankle condition.

In July 2013, the Board again remanded this matter for additional development, finding that the January 2013 examination report was inadequate.  It was noted that it was not clear from the opinion provided that all evidence pertinent to the claim was reviewed and considered.  The RO instructed the RO to provide all electronic evidence of record, must be made available to the examiner.

In a September 2013 VA treatment record, the examiner listed an assessment of left foot ulcers, diabetes mellitus type 2, and hypertension.  The Veteran's active problem list was shown to include mood disorder due to a general medical condition, hypogonadism, enthesopathy of ankle and tarsus, hyperlipidemia, unspecified, personality disorder, morbid obesity, dysmetabolic syndrome, degenerative arthritis, diabetes mellitus type 2, onychomycosis, diabetic neuropathy, hypertension, and thrombocytopenia.

In an October 2013 VA addendum opinion, the same examiner who performed the January 2013 VA examination report again determined it was "less likely as not (less than 50/50 probability)" that the Veteran's left ankle degenerative arthritis was caused by or a result of his military service.  In the cited rationale, the examiner again noted that there was no nexus by which to link the two conditions.  It was further indicated that there was a lack of chronicity of complaints or care for any left ankle condition from military discharge until about 1993.  The examiner opined that it was "more likely than not" that the Veteran's degenerative arthritis of the left ankle was secondary to his morbid obesity and "less likely than not" to be secondary to a remote left ankle injury in service with casting for 30 days.  The examiner further noted that there was a possibility of an intercurrent left ankle injury that "cannot be determined or rule out due to lack of medical evidence".  However, the examiner indicated that the Veteran's obesity alone was the single most important risk factor for the development of degenerative arthritis of the left ankle and was a sufficient biomechanical cause for his current left ankle disorder.

In April 2014, the Board remanded this matter for additional development, finding that the October 2013 VA addendum opinion was inadequate on many fronts.  It was noted that the examiner failed to provide a rationale that properly addressed positive evidence of record noting a correlation between the Veteran's left ankle arthritis and an in-service injury.  In addition, the VA examiner's conclusion that obesity alone was sufficient to cause a left ankle condition was found to be inadequate, as service connection does not require that military service be the only cause of a current disability.  It was further noted that the examiner again failed to provide a rationale that addressed the Veteran's statements that he self-medicated a left ankle condition and experienced daily pain since his 1979 injury.

In a May 2014 VA addendum opinion, the same examiner again opined that it was "less likely than not (less than 50 percent probability)" that the Veteran's left ankle degenerative arthritis was caused by or the result of his military service.  In a lengthy rationale, the examiner indicated that there was no nexus by which to link the Veteran's left ankle injury in service and the later development of left ankle degenerative arthritis.  The examiner noted that the Veteran had a history of left ankle injury with "broken" left ankle in 1979 that was treated with casting for 30 days and then light duty before return to full duty with no restrictions.  The examiner highlighted that the Veteran contradicted himself in his history, in that at times he states he broke his left ankle, and at times he states he sustained a soft tissue injury and not a fracture.  Regardless of the exact injury, the examiner noted that the Veteran was able to graduate with his class from boot camp and then serve out the remainder of his tour of duty for the next six years with episodic left ankle complaints that were treated briefly but required no further duty limitations due to a left ankle disorder.  

The examiner acknowledged that the Veteran's service treatment records were not available for review due to documented loss of these records.  However, the examiner commented that the Veteran's own statement and lay statements attesting to his continued left ankle complaints showed that the onset of his left ankle problems after military discharge was in the 1990s.  The examiner referenced the Veteran's lay statement indicated that he was told in service that he would develop phlebitis or arthritis of the left ankle many years later due to the injury.  The examiner also referenced the Veteran's assertions that he self-medicated for his left ankle injury for many years following military discharge and eventually developed arthritis in 1999.  It was noted that the Veteran's first episode of care for any medical problem following military discharge was in July 1999, when he was seen at a VA Medical Center for swollen and painful left calf and was diagnosed and was treated for deep venous thrombosis left leg.  At his history and physical examination in July 1999, he was found to have no significant medical problems other than his gross obesity and recent onset of left calf pain/swelling.  The Veteran was reported to have intermittent complaints of left ankle pain in March 2000, which he attributed to an old injury during basic training.  In January 2003, he was diagnosed with postphlebitic changes in the left leg and chronic left ankle dysfunction, secondary to old injury, by history. 

The examiner indicated that while evidence of record showed that the Veteran's history and lay statements supported left ankle complaints since the injury in military service, the medical evidence of record showed that there was no chronicity of care for any chronic left ankle complaints or condition since military service until he presented in March 2000 and when he had clinical and radiological findings of left ankle degenerative arthritis in October 2004.  The examiner commented that the Veteran was able to continue working in a full-time capacity since discharge from service in 1986 until 2000 without any left ankle complaints.  It was further noted that he did not stop working until 2005 and left employment due to his multiple medical and mental health conditions.

The examiner noted the Veteran testimony and statements of an in-service left ankle injury was treated with casting for 30 days and he returned to full duty, he had continued left ankle complaints throughout military service.  Following military service, his remote left ankle injury appeared to resolve without residuals based on the Veteran's reported history and lack of evidence of further medical care since the initial injury.  There was only the reported Veteran's self-treatment for left ankle complaints military discharge until he presented for care in 2000.  The examiner found that his in-service left ankle injury in 1979 was but one "possible" and "less likely" etiology for the later development of left ankle degenerative arthritis in 2004.  The examiner indicated that there were several risk factors for the development of left ankle arthritis, including increased age, obesity, secondary conditions including diabetes mellitus and neuropathic arthropathy, injury/trauma, repetitive stress to the joints, occupational factors, and family history.  The examiner noted that the Veteran's morbid obesity, documented since he first sought care in July 1999, was a significant risk factor for the development of degenerative arthritis due to increased biomechanical stresses on the joints.  Marked obesity was also noted to be a risk factor for the development of diabetes mellitus, deep venous thrombosis, and dysmetabolic syndrome.  The examiner opined that the Veteran's postphlebitic syndrome, status post left leg thrombophlebitis, in 1999 and vascular insufficiency with stasis dermatitis were incidental findings unrelated to his left ankle degenerative arthritis and were "more likely" related to other risk factors and medical comorbidities.  The examiner further indicated that the Veteran's diabetic peripheral neuropathy was a significant risk factor for degenerative arthritis of the left ankle with increased risk for development of neuropathic arthropathy and subsequent risk of joint deformity, ulcers, and destruction of the foot and ankle joints.  The Veteran was reported to have a left 5th toe amputation in 2012 due to diabetic ulcer, secondary to complications of diabetic neuropathy.  The Veteran's continued foot and ankle complaints and radiological findings of bilateral ankle degenerative joint disease in August 2011 suggested that age-related changes, morbid obesity, and secondary causes of arthritis due to diabetes mellitus with neuropathy were "more likely" the etiology for his bilateral ankle arthritis rather than post-traumatic arthritis to the left ankle after remote injury.  

The examiner opined that it was "less likely than not" that the Veteran's remote left ankle injury was the etiology for any current left ankle disorder, as the Veteran had a remote history and self-limited treatment for his left ankle injury during military service in 1979, with return to full duties and without further limitation of his duties; he had post-military left ankle complaints and self-treatment without evidence of care for many years until he presented for care in 2000; and his post-military work history showed no evidence of chronic left ankle disability or functional limitations for many years after military discharge.  The examiner noted that those findings supported that there was no nexus between the Veteran's left ankle injury in service, with the later development of left ankle degenerative arthritis.  

The examiner further noted that evidence of record did not support post-traumatic arthritis of the left ankle resulting from the Veteran's original ankle injury in service due to:  (i) the remote history and self-limited treatment with casting for 30 days and light duty of his left ankle injury during military service; (ii) the possible finding of old, healed left ankle fracture on examination in 2007, with evidence of mild arthritis, but no confirmed radiological findings of left ankle fracture and no evidence of fracture present on radiographs in 2004; (iii) the lack of any radiological evidence of left ankle degenerative arthritis for many years until 2004; and (iv) the finding of bilateral ankle degenerative arthritis in 2011, which suggested age-related changes and secondary causes of arthritis as the more likely etiology. 

Based on review of the evidence of record and considering lay statements regarding the Veteran's in-service injury, the examiner concluded that it was "more likely than not" that the Veteran's current left ankle condition of degenerative arthritis was caused by or the result of age-related changes, morbid obesity, and diabetes mellitus with peripheral neuropathy, and "less likely than not" that it was caused by or the result of his remote left ankle injury in service that was treated with casting for 30 days.

The preponderance of the evidence is against a finding of service connection for a left ankle disorder.  The Board is cognizant that the Veteran's service treatment records were not located and that his claims file was rebuilt in 1999.  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran's statements are competent evidence to report the in-service left ankle injury and the subsequent treatment.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  There is no evidence that indicates that a left ankle injury did not occur in service, and therefore, the Board finds his lay testimony to be credible evidence of the in-service left ankle injury.  

Post-service VA treatment records show first lower extremity treatment was in 1999.  The first medical record which included a reference to a left ankle injury in service was in March 2000, 14 years after service discharge, and by history only.  Thus, there is no evidence of arthritis or degenerative findings within one year after discharge from service.  Instead, the first pertinent post-service evidence of a left ankle disability is dated years after discharge from service.  The lapse of several years between discharge from active service and onset of the Veteran's left ankle disability is evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Furthermore, although there is evidence of a currently diagnosed left ankle disability, there is no evidence of record, other than the Veteran's own statements, linking this disability to his period of active service or any incident therein.  In addition, the Board finds the May 2014 VA medical opinion to be highly probative evidence on the issue of service connection because the examiner provided a thorough rationale and relied on professional training and expertise, as well as an extensive review of the entire record, before reaching those well-reasoned conclusions.  Moreover, the competent, credible, and probative evidence does not otherwise show that the currently diagnosed left ankle disability originated in service or was the result of an injury that was incurred in service.

In this case, there is competent medical evidence showing a currently diagnosed left ankle disability manifested by degenerative and/or osteoarthritic changes, but the preponderance of the competent and probative evidence is against finding that there is a link between this disability, which first manifested many years after discharge from service.  In this, and in other cases, only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only medical opinions of record concerning the etiology of the Veteran's current left ankle disability are negative to his claim.

The Veteran is capable of observing symptoms related to his left ankle disability and the Board ultimately finds statements from the Veteran or others in this regard to be competent evidence.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Nevertheless, these statements are not competent evidence sufficient to establish the cause of such disability, and the relationship to service, if any.  In some cases, lay evidence may be competent and probative evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1315 (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The cause of the vs left ankle arthritis cannot be made by the Veteran or his family members as lay persons based on mere personal observation.  Arthritis is not a simple disorder that the Veteran or other lay persons are competent to identify.  Therefore, the Veteran's assertions, as well as those of his family members, are not competent evidence to establish the cause of his current left ankle disability.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Furthermore, the Board finds the Veteran's statements as to continuity of symptomatology are not credible, as they are inconsistent with the other evidence of record, as well as the Veteran's own statements.  During the appeal, the Veteran has made statements repeatedly asserting that his left ankle has caused him pain since his injury during active service.  However, when specifically questioned about his left ankle during later VA examinations and VA outpatient treatment sessions, the Veteran reported that he did not have problems with his left ankle until years after service discharge in the 1990s.  The Veteran's current statements to the effect that he has experienced continuous left ankle symptomatology since active service are not credible, and therefore are not probative.

The criteria to establish entitlement to service connection for the claimed left ankle disorder have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to a left ankle disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990


ORDER

Service connection for a left ankle disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


